Case 2:18-cv-11366-TGB-APP ECF No. 30 filed 09/24/20   PageID.1566   Page 1 of 12




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


 JENNESE MASSENGALE,                             2:18-CV-11366-TGB

                   Plaintiff,

                                               ORDER DENYING
       vs.                                 DEFENDANT’S MOTION FOR
                                              RECONSIDERATION
 STATE FARM MUTUAL
 AUTOMOBILE INSURANCE
 COMPANY,

                   Defendant.


       This matter is before the Court on Defendant State Farm Mutual
 Automobile Insurance Company’s motion for reconsideration (ECF No.

 27) of the Court’s order (ECF No. 25) denying Defendant’s motion for

 summary judgment (ECF No. 10). Because Defendant has failed to

 identify a palpable defect in the Court’s order (ECF No. 25), the motion

 for reconsideration (ECF No. 27) will be DENIED.

                                      I.
       Plaintiff Jennese Massengale sought treatment from a chiropractor

 (Spine Rehab) after getting in an auto accident. She assigned her

 insurance rights to cover the costs of treatment to the chiropractor. Later,
 Spine Rehab sued the insurance company (Defendant State Farm) in

 state court to recover the costs of treatment, but State Farm won the case,

                                      1
Case 2:18-cv-11366-TGB-APP ECF No. 30 filed 09/24/20   PageID.1567   Page 2 of 12




 the jury finding no injury. Separately, Massengale also brought a second

 state lawsuit against State Farm to recover for other medical costs she

 incurred for treatment for injuries related to the auto accident from

 providers other than Spine Rehab. State Farm removed that case, the

 instant action, to federal court then moved for summary judgment. State

 Farm contended that because it obtained a jury verdict and judgment of

 “no cause of action” in the prior state action brought by the chiropractor

 as Massengale’s assignee, that result bars Massengale’s claims in the

 instant case under the doctrines of res judicata and collateral estoppel.

 After full briefing and oral argument, this Court denied State Farm’s

 motion for summary judgment, concluding that because Spine Rehab’s

 ability to seek no-fault PIP benefits from State Farm on behalf of

 Massengale was strictly limited to the scope of the assignment between
 them, Massengale did not have a full and fair opportunity to litigate her

 claim for no-fault PIP benefits or a full and fair opportunity to litigate

 the issue of whether she was injured in the auto accident. State Farm

 timely moved for reconsideration of the Court’s order, arguing that there

 was a palpable defect in the Order.

                                           II.

       Under this Court’s Local Rules, the Court may grant a motion for

 reconsideration if the movant satisfactorily shows that: (1) a palpable

 defect misled the parties and the Court; and (2) correcting the defect
 would result in a different disposition of the case. E.D. Mich. L.R.
                                       2
Case 2:18-cv-11366-TGB-APP ECF No. 30 filed 09/24/20   PageID.1568   Page 3 of 12




 7.1(h)(3). A defect is palpable if it is “obvious, clear, unmistakable,

 manifest, or plain.” Olson v. Home Depot, 321 F. Supp. 2d 872, 874 (E.D.

 Mich. 2004). The Court will not grant a motion for reconsideration “that

 merely present[s] the same issues ruled upon by the court, either

 expressly or by reasonable implication.” Id. Additionally, “a motion for

 reconsideration is not properly used as a vehicle to re-hash old arguments

 or to advance positions that could have been argued earlier but were not.”

 Smith v. ex rel. Smith v. Mount Pleasant Pub. Sch., 298 F. Supp. 2d 636,

 637 (E.D. Mich. 2003).

                                          III.

       The thrust of State Farm’s argument in seeking reconsideration is

 that the assignment relationship is “all or nothing,” meaning that once a

 party assigns a right to seek no-fault PIP benefits, that privity exists
 between the assignee and assignor with respect to all injuries and all

 claims arising from that injury. In support, State Farm cites a 2004

 Michigan Supreme Court case, Monat v. State Farm, where an injured

 party in an auto accident sued the other driver for negligence, and a jury

 found “no cause of action.” 469 Mich. 679, 681, 677 N.W.2d 843 (2004).

 State Farm terminated benefits and the injured party then sued State

 Farm for no-fault PIP benefits. The Michigan Supreme Court determined

 that even though State Farm was not a party to the negligence case, State

 Farm could apply the doctrine of collateral estoppel to prevent the injured
 party from relitigating the issue of the injured party’s injury because the
                                      3
Case 2:18-cv-11366-TGB-APP ECF No. 30 filed 09/24/20   PageID.1569   Page 4 of 12




 injured party had a full and fair opportunity to litigate that issue in the

 negligence case against the driver. Id. at 686. Monat is not on all fours

 with this case. There, the injured party brought the first suit. Here, a

 medical provider brought the underlying lawsuit that resulted in a “no

 cause of action” jury verdict, but now the injured insured party is

 bringing the subsequent lawsuit seeking no-fault PIP benefits.

       State Farm also brings to the Court’s attention a handful of

 unpublished Michigan Court of Appeals cases that it did not cite in its

 motion for summary judgment. See ECF No. 27, PageID.1090 (citing VHS

 of Michigan, Inc. v. Everest Nat’l Ins. Co., No. 341190, 2019 WL 2062824

 (Mich. Ct. App. May 9, 2019) (unpublished decision)); ECF No. 27,

 PageID.1091 (citing Michigan Head & Spine Inst. PC v. State Farm Mut.

 Auto. Ins. Co., No. 324245, 2016 WL 299771 (Mich. Ct. App. Jan. 21,
 2016) (unpublished decision)); ECF No. 27, PageID.1092 (citing Garden

 City Rehab, LLC v. State Farm Mut. Auto. Ins. Co., No. 320543, 2015 WL

 3796373 (Mich. Ct. App. June 18, 2015) (unpublished decision)). As an

 initial matter, the Court notes that “to the extent that [Defendant’s]

 motion attempts to offer new arguments, and cites to additional authority

 not contained in its prior briefs, such arguments are not properly

 presented on a motion for reconsideration. A motion for reconsideration

 is not an appropriate vehicle for raising new . . . arguments that were not

 included in the original motion.” Lucido v. Mueller, 2009 WL 4800558, at
 *1 (E.D. Mich. Dec. 9, 2009) (citing Sault Ste. Marie Tribe of Chippewa
                                      4
Case 2:18-cv-11366-TGB-APP ECF No. 30 filed 09/24/20        PageID.1570    Page 5 of 12




 Indians v. Engler, 146 F.3d 357, 374 (6th Cir. 1998) (holding that a party

 is not permitted to raise new legal arguments on a motion for

 reconsideration that could have been raised earlier)). Further, like

 Monat, none of these res judicata cases cited by State Farm are on all

 fours with the instant case, where it is the medical provider that brings

 the initial suit, and the injured person brings the subsequent action.

       For example, in VHS of Michigan1, Ellis was injured in an auto
 accident. No. 341190, 2019 WL 2062824, at *1 (Mich. Ct. App. May 9,

 2019). VHS (doing business as Detroit Medical Center, the hospital

 where Ellis was treated) sought reimbursement for the costs of Ellis’s

 medical treatment from the alleged insurance company of the driver of

 the vehicle who struck Ellis. The insurance provider declined to pay, and

 VHS sued the insurance company, arguing it was entitled to
 reimbursement as a third-party beneficiary and pursuant to the various

 Consent to Treat forms that Ellis signed with Detroit Medical Center.

 The insurance company moved for summary disposition, arguing that

 after Covenant, VHS did not have standing to sue, contending the

 Consent to Treat forms were not valid assignments. The relevant portion

 of the order that State Farm cites states that:


 1 VHS is the only case State Farm cites that was decided after the Supreme Court
 issued its decision in Covenant Medical Center Inc. v. State Farm Mutual Auto
 Insurance Company, holding that healthcare providers do not possess independent
 standing to bring claims against insurers to recover no-fault PIP benefits. 895 N.W.2d
 490, 493 (Mich. 2017). Rather, after Covenant, healthcare providers may proceed as
 an assignee of the insured to recover benefits from the insurer. Id.at 505 n.40.
                                           5
Case 2:18-cv-11366-TGB-APP ECF No. 30 filed 09/24/20   PageID.1571   Page 6 of 12




       Because Ellis had a statutory claim to payment under the no-
       fault act, he had a cause of action for those benefits when the
       defendant insurers refused to pay.
       “Generally, all legitimate causes of action are assignable.”
       Grand Traverse Convention & Visitor's Bureau v. Park Place
       Motor Inn., Inc., 176 Mich. App. 445, 448; 440 N.W.2d 28
       (1989). Our review of the no-fault act reveals nothing that
       indicates that the Legislature intended to prohibit an injured
       party from assigning his or her statutory right to payment of
       PIP benefits under the act. See id. at 448 (this Court's primary
       objective is to give effect to the intent of the Legislature). We
       note that such a prohibition would in fact be contrary to the
       no-fault act, MCL 500.3143 (prohibiting only assignments of
       future benefits), the general rule under Michigan law that “all
       legitimate causes of action are assignable,” Grand Traverse,
       176 Mich. App. at 448, and the holding of Shah (accrued
       claims for PIP benefits under a policy of no-fault insurance
       are freely assignable). See Shah, 324 Mich. App. at 200.
       We further conclude that the assignment of the right to
       payment under the no-fault act includes the assignment of the
       cause of action to recover payment. “[A]n assignee stands in
       the shoes of the assignor and acquires the same rights as the
       assignor possessed.” Prof. Rehab Assoc., 228 Mich. App. at
       177. Thus, in this case, if Ellis was entitled to payment of
       benefits that were past or presently due under the no-fault
       act, and in fact assigned that right to plaintiff, then plaintiff,
       as assignee of Ellis' right to recover PIP benefits, possesses
       whatever rights Ellis had to recover the benefits.
 Id. at *3-4. While VHS discusses the landscape of assignments after the

 Covenant decision, VHS does not resolve the question of whether an

 injured party should be precluded from litigating whether they were

 injured in an automobile accident where the initial suit was brought by

 an assignee medical provider rather than the injured party.



                                       6
Case 2:18-cv-11366-TGB-APP ECF No. 30 filed 09/24/20   PageID.1572   Page 7 of 12




       In Michigan Head & Spine, Garley was injured in an auto accident

 and afterwards obtained medical services from a number of providers

 including the plaintiff, Michigan Head & Spine. No. 324245, 2016 WL

 299771, at *1 (Mich. Ct. App. Jan. 21, 2016). State Farm, the relevant

 insurance company, failed to pay all of Garley’s medical bills, including

 bills to Michigan Head & Spine. Garley sued State Farm in state court

 under the No-Fault Act, the case was removed to federal court and

 ultimately a jury returned a verdict in favor of State Farm. The jury

 concluded Garley was injured but awarded him $0, determining State

 Farm owed him no additional money. Michigan Head & Spine was not a

 party to the action and Garley did not specifically request payment of

 Michigan Head & Spine bills. But it was “uncontested that [Michigan

 Head & Spine]’s treatment of Garley was considered during the federal
 action insofar as [Michigan Head & Spine’s] medical records pertaining

 to Garley were introduced into evidence.” Michigan Head & Spine then

 sued in state district court seeking payment of Garley’s bills under the

 no-fault act. The Michigan Court of Appeals reasoned that Michigan

 Head & Spine’s claim was barred by res judicata (claim preclusion)

 because Garley could have litigated Michigan Head & Spine’s bills in his

 action but did not, meaning Michigan Head & Spine had a full and fair

 opportunity – via Garley – to litigate Michigan Head & Spine’s bills. Id.

 at *2-4. While Michigan Head & Spine is certainly helpful to Defendant
 here, it is an unpublished decision. Further, Defendant failed to argue
                                      7
Case 2:18-cv-11366-TGB-APP ECF No. 30 filed 09/24/20   PageID.1573   Page 8 of 12




 this case’s relevance in its motion for summary judgment. But most

 importantly, it is not squarely on all fours with the instant case, where

 the medical provider, not the injured party, brought the underlying

 lawsuit. While it is logical to reason that Garley had a full and fair

 opportunity to litigate all of his own injuries, including the costs of

 treatment incurred from Michigan Head and Spine, the reverse situation

 does create the same incentives, where the provider is suing only for its

 own costs, and the injured party is not present in the litigation seeking a

 full and fair consideration of all his injuries and claims. Michigan Head

 & Spine does not show that the Court’s prior Order included a palpable

 defect.

       Defendant also relies on Garden City Rehab, where the plaintiff

 Elchami was injured in an auto accident. No. 320543, 2015 WL 3796373,
 at *1 (Mich. Ct. App. June 18, 2015). He filed a lawsuit against State

 Farm in state court and after a bench trial, the court found that Elchami

 had recovered from his injuries and was not entitled to benefits from

 State Farm. State Farm attempted to use that judgment in Garden City

 Rehab’s subsequent action against State Farm for no-fault PIP benefits,

 arguing collateral estoppel and res judicata. The state district court

 denied State Farm’s motion for summary disposition and the circuit court

 affirmed. The Court of Appeals reversed. The court found that Garden

 City Rehab was in privity with Elchami for purposes of applying
 collateral estoppel and that because Garden City would have to prove
                                      8
Case 2:18-cv-11366-TGB-APP ECF No. 30 filed 09/24/20   PageID.1574   Page 9 of 12




 that the physical therapy services it provided to Elchami in 2012 were

 necessary for his care, that issue had already been decided in Elchami’s

 trial, where the court found that Elchami’s condition had improved and

 that no additional medical services were reasonably necessary. Id. at *3-

 4. Therefore, the district court in Elchami’s trial had already decided an

 issue that was necessary to Garden City Rehab’s recovery of no-fault

 benefits. Again, like Michigan Head & Spine, Garden City is a helpful

 case for State Farm here, but it is an unpublished disposition not cited in

 Defendant’s motion for summary judgment and unlike the instant case,

 in Garden City the injured party, not the medical provider brought the

 underlying suit. This case does not demonstrate a palpable defect.

       Following State Farm’s filing of the motion for reconsideration, it

 brought to the Court’s attention a recent disposition in Michigan state
 trial court. Mobile MRI Staffing, LLC v. State Farm Mut. Auto. Ins. Co.,

 No. 19-176207-NF (Mich. Cir. Ct. Nov. 7, 2019) (Order Granting

 Defendant’s Motion for Summary Disposition). One of Massengale’s other

 medical providers (Mobile MRI Staffing, LLC) brought a claim for no-

 fault PIP benefits as an assignee of Massengale. In that case, State Farm

 moved for summary judgment, arguing that the Spine Rehab judgment

 of “no cause of action” barred Mobile MRI Staffing from arguing that

 Massengale was injured in the auto accident and from bringing a no-fault

 PIP benefit claim. Mobile MRI responded to State Farm with a short, 3-
 page motion asserting that “Michigan law is clear that res judicata in
                                      9
Case 2:18-cv-11366-TGB-APP ECF No. 30 filed 09/24/20   PageID.1575   Page 10 of 12




 actions brought by assignees do not operate to bar further claims against

 other assignees unless the original adjudication was rendered against the

 party in their individual capacity.” (citing Ward v. Detroit Auto. Inter-

 Insurance Exchange, 320 N.W.2d 280 (Mich. Ct. App. 1982)). It argued

 that “if the patient had brought the action in their individual capacity

 and then tried to bring another action disguising himself/herself as an

 assignee to escape this rule, then res judicata could apply,” but not so

 here. State Farm responded by arguing that Mobile MRI’s position did

 not address issue preclusion and that Mobile MRI could still be precluded

 from litigating the issue of whether Massengale was injured in the auto

 accident because “the same parties had a full and fair opportunity to

 litigate the issue.” The state trial court issued a two-page order granting

 summary disposition for State Farm “for the reasons stated on the record
 and in the Defendant’s briefing.” No other reasoning was provided. Not

 only is this decision not binding on this Court, it again raises the issue of

 whether the assignment relationship changes for purposes of res judicata

 where the initial lawsuit is not brought by the injured party-assignor.

       Indeed, in a more recent Michigan Court of Appeals decision, the

 court gave credence to the argument that an initial suit brought by a

 provider rather than the insured might reach a different result. See

 Medical Team Inc. v. Auto-Owners Ins. Co., No. 345449, 2020 WL 908486

 at *5 (Mich. Ct. App. Feb. 25, 2020) (“[W]here a previous lawsuit by the
 injured insured resulted in a judgment that the injured insured
                                      10
Case 2:18-cv-11366-TGB-APP ECF No. 30 filed 09/24/20    PageID.1576   Page 11 of 12




 committed fraud in connection with a claim pursuant to an insurance

 policy and, as a result, lost legal entitlement to any claim of coverage

 under the policy, res judicata barred any attempt by the medical provider

 to   relitigate   that   issue   in   its    own   separate   lawsuit   seeking

 reimbursement for services provided to the injured insured.”) (citing

 TCBI, P.C. v. State Farm Mut. Auto. Ins. Co., 289 Mich. App. 39, 41, 44,

 795 N.W.2d 229 (2010)) (emphasis added).

       In sum, the bulk of the caselaw upon which Defendant relies

 consists of nonbinding, unpublished dispositions from the Michigan

 Court of Appeals. See ECF No. 27, PageID.1090. The motion essentially

 reprises the arguments made in Defendants’ written briefs and argues

 that the Court was incorrect to not accept the Defendant’s position

 regarding the case. The Court has already carefully explained its reasons
 for concluding that Defendant was not entitled to summary judgment.

 Defendant’s motion for reconsideration fails on the merits, as Defendant

 could have previously presented this authority when arguing in support

 of its motion for summary judgment. It did not. Moreover, all of the res

 judicata cases cited by Defendant are distinguishable from the instant

 case, where the medical provider brings the initial suit, and the injured-

 insured person brings the subsequent action. And several of these

 decisions preceded the Michigan Supreme Court’s decision in Covenant,

 which altered the landscape of no-fault PIP insurance. Nor do these, or
 any of the new authorities cited by the Defendant offer any reason to
                                         11
Case 2:18-cv-11366-TGB-APP ECF No. 30 filed 09/24/20   PageID.1577   Page 12 of 12




 reconsider the Court’s conclusion that Plaintiff did not have a full and

 fair opportunity to litigate in the Spine Rehab Trial.

                                           IV.

       Accordingly, Defendant’s Motion for Reconsideration is hereby

 DENIED.




       DATED: September 24, 2020.

                                     BY THE COURT:


                                     /s/Terrence G. Berg
                                     TERRENCE G. BERG
                                     United States District Judge




                                      12
